Case 19-13234-JDW        Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07          Desc Main
                                   Document     Page 1 of 9

 ____________________________________________________________________________
                                                     SO ORDERED,




                                                     Judge Jason D. Woodard
                                                     United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ____________________________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF MISSISSIPPI

 In re:                                      )
                                             )
          STEVEN KEITH JENKINS,              )                 Case No. 19-13234-JDW
                                             )
               Debtor.                       )                 Chapter 7



      ORDER DENYING MOTION TO CONVERT CHAPTER 7 CASE TO
                     CHAPTER 12 (Dkt. # 353)

          This matter came before the Court on the Motion to Convert Chapter 7

 Case to Chapter 12 (the “Motion”) (Dkt. # 353) filed by the debtor.                      An

 evidentiary hearing was held on April 13 by video, where the Court heard the

 debtor’s sworn testimony and admitted exhibits into evidence. The chapter 7

 trustee, Nutrien Ag Solutions, Inc., Mississippi Land Bank, ACA, and JWBMS,

 LLC all opposed the Motion (Dkt. ## 368, 371, 372, 374, 375). Having heard




                                                 1
Case 19-13234-JDW       Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07           Desc Main
                                  Document     Page 2 of 9



 the testimony, analyzed the admitted exhibits, and reviewed the docket, the

 Court finds that the Motion is due to be denied.

                                      I.     JURISDICTION

        This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

 1334, and the United States District Court for the Northern District of

 Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

 Pro Tunc dated August 6, 1984. This is a core proceeding under 28 U.S.C.

 § 157(b)(2)(A) and (O).

                                II.        FINDINGS OF FACT1

        The debtor filed this case on August 12, 2019 (Dkt. # 1). It now contains

 almost 400 docket entries. One entry is an opinion of the Court detailing how

 the debtor and his good friend, Bill Swick, evaded the chapter 7 trustee’s

 attempts to locate and liquidate a 57-foot boat valued at $300,000.00 by back-

 dating documents and excluding information from the bankruptcy schedules.2

 The debtor testified that he was unaware the boat needed to be disclosed and

 further testified that Game On Offshore, LLC owned the boat when he filed

 bankruptcy. First, the Court has already found that the boat was not owned

 by the company, but rather by the debtor (Dkt. # 298, pp. 6–7). Second, even




 1 To the extent any of the findings of fact are considered conclusions of law, they are adopted
 as such, and vice versa.
 2 (Dkt. # 298, p. 3). That order is currently on appeal (Dkt. # 313).


                                               2
Case 19-13234-JDW     Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07     Desc Main
                                Document     Page 3 of 9



 if the company had owned the boat, the debtor allegedly owned a 50% interest

 in that company, which he also failed to disclose (Trustee’s Ex. # 2, p. 8).

       At the hearing on the Motion, the debtor testified that he read his

 schedules, knew they were prepared under oath, and signed them (Trustee’s

 Ex. # 29, p. 6) (Trustee’s Ex. # 1, p. 6). When the debtor filed his initial petition,

 he indicated he had less than $50,000.00 in liabilities (Trustee’s Ex. # 1, p. 6).

 The debtor now admits his liabilities were closer to $8,000,000.00.

       It is now clear that the debtor owes Mr. Swick money (Dkt. # 298, pp. 5–

 6). Not only did the debtor fail to list Mr. Swick as a creditor in his schedules,

 he failed to disclose payments to Mr. Swick before and during his bankruptcy.

 The trustee had multiple checks admitted into evidence issued from entities

 the debtor controlled or was involved in that were payable to Mr. Swick: a

 November 2018 check for $60,000.00 (Trustee’s Ex. # 9, p. 3), another, signed

 by the debtor, for $7,500.00 dated September 12, 2019 (Trustee’s Ex. # 11),

 another for $55,000.00 dated June 17, 2019 (Trustee’s Ex. # 13), another,

 signed by the debtor, for $10,000.00 dated June 18, 2019 (Trustee’s Ex. # 13),

 and another dated October 31, 2019 for $8,500.00 (Trustee’s Ex. # 20).

 Notwithstanding those payments, the debtor did not list Mr. Swick as a

 creditor on his schedules or as a transferee on his Statement of Financial

 Affairs. In an attempt to explain away some of these checks, the debtor argues

 that he transferred the assets of his company, J&P Farms, to JH Farms, LLC

                                           3
Case 19-13234-JDW         Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07     Desc Main
                                    Document     Page 4 of 9



 and Jan Hudson, his accountant and “documentation lady” (Dkt. # 298, p. 4, ¶

 2), and he did not have the authority to endorse checks from JH Farms’

 account. The trustee then introduced an Account Agreement (Trustee’s Ex. #

 18) and a Limited Liability Company Authorization Resolution (Trustee’s Ex.

 # 19, p. 2) from Guaranty Bank showing that the debtor had the authority to

 “[e]ndorse checks and orders for the payment of money or otherwise withdraw

 or transfer funds on deposit. . .” for JH Farms. Id. In addition, a default

 judgment has been entered in an adversary proceeding setting aside the

 debtor’s transfer of the assets of J&P Farms to Ms. Hudson as a fraudulent

 conveyance.3         The trustee has filed an adversary proceeding to recover

 $125,000.00 of payments the debtor allegedly made, two months prior to filing,

 to Bill Swick and his company, Gulf Coast Yacht Werks.4

          The debtor testified that his income from JH Farms was $5,000.00 per

 month,5 but he personally endorsed a $14,000.00 check from JH Farms to a

 hunting club, of which he and Mr. Swick are members (Trustee’s Ex. # 20,

 dated 10/22/2020). The trustee introduced a $5,000.00 check for “fuel repay”

 with the memo “K. Jenkins,” a $812.94 check to Batesville Gun & Pawn with

 a memo of “Keith Jenkins,” and a $691.67 check to Bilbo’s Citgo with the memo



 3   Fava v. Hudson, A.P. Case No. 20-01066-JDW (A.P. Dkt. # 15).
 4   Fava v. Swick, et al., A.P. Case No. 20-01070-JDW (Dkt. # 1, p. 2).
 5The debtor’s sworn Schedule I shows an “[e]stimated monthly draw” of $2,500.00 (Dkt. # 11,
 p. 30).

                                                 4
Case 19-13234-JDW    Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07   Desc Main
                               Document     Page 5 of 9



 “Keith Jenkins” (Id., dated 1/8/2021, 1/21/2021, and 1/13/2021). The debtor

 testified that Ms. Hudson pays his power and American Express bills. He

 testified those bills are sometimes paid with cash. In September 2020 alone,

 checks with the subject line “cash” totaled $13,500.00. Id. JH Farms is clearly

 paying the debtor more than the $5,000.00 per month he testified he is

 receiving.

       The debtor did disclose his 100% ownership interest in yet another

 company known as SKJ, LLC. The problem is that he valued that interest at

 $0.00 (Trustee’s Ex. # 2, p. 8). The trustee later discovered that the company

 had a cause of action that the debtor testified was worth $1,000,000.00. Once

 the cause of action was discovered by the trustee, it was settled for $125,000.00

 (Dkt. # 351).

       The debtor also failed to comply with an order of the Court. On January

 28, 2021, an Order Granting Motion to Compel Turnover was entered (Dkt. #

 359) (Trustee’s Ex. # 10). That Order directed the debtor to “turnover all bank

 account statements for all entities he has an interest in as well as all personal

 bank accounts from July 2019 to the entry of this order.” Id. The debtor did

 not comply. Rather than continue to chase the debtor for the documents, the

 trustee obtained the information by subpoena from the banks.

       Finally, the debtor chose to file a chapter 7 liquidation case over 18

 months ago. The filing of that petition put the trustee in charge of all property

                                          5
Case 19-13234-JDW        Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07       Desc Main
                                   Document     Page 6 of 9



 of the estate. It has become clear that the debtor has continued to use assets

 of the bankruptcy estate to farm without trustee or Court approval. In addition

 to using these assets during the bankruptcy case, he had paid creditors of his

 choosing without regard to the priority waterfalls in the Bankruptcy Code and

 without Court approval.

                                 CONCLUSIONS OF LAW

          11 U.S.C. § 706(a) and (d) provide:

                 (a) The debtor may convert a case under this chapter to a
          case under chapter 11, 12, or 13 of this title at any time, if the case
          has not been converted under section 1112, 1208, or 1307 of this
          title. Any waiver of the right to convert a case under this
          subsection is unenforceable.
                 ....
                 (d) Notwithstanding any other provision of this section, a
          case may not be converted to a case under another chapter of this
          title unless the debtor may be a debtor under such chapter.

          Prior to 2007, there existed “a split of authority among the courts as to

 whether 11 U.S.C. § 706(a) grant[ed] a one-time absolute right to convert to a

 debtor who otherwise [met] the § 109(e) requirements.”6 The United States

 Supreme Court, in Marrama v. Citizens Bank of Massachusetts, resolved the

 split by holding:

          the broad authority granted to bankruptcy judges to take any
          action that is necessary or appropriate “to prevent an abuse of
          process” described in § 105(a) of the Code, is surely adequate to
          authorize an immediate denial of a motion to convert filed under
          § 706 in lieu of a conversion order that merely postpones the


 6   In re Widdicombe, 269 B.R. 803, 805 (Bankr. W.D. Ark. 2001) (emphasis omitted).
                                               6
Case 19-13234-JDW       Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07          Desc Main
                                  Document     Page 7 of 9



        allowance of equivalent relief and may provide a debtor with an
        opportunity to take action prejudicial to creditors.7

 Put simply, “[t]he text of § 706(d). . . provides adequate authority for the denial

 of [a] motion to convert” when a debtor engages in bad faith conduct.8

        The Fifth Circuit Court of Appeals applied Marrama in In re Jacobsen.9

 There, the debtor “had interests in assets that were not disclosed on his

 schedules and. . . had made transfers that were not disclosed in his Statement

 of Financial Affairs.”10 The Fifth Circuit noted that such conduct places a

 debtor “clearly among the class of atypical debtors” that attempt to “conceal

 [assets] by filing ‘misleading or inaccurate’ schedules.”11 The Fifth Circuit

 refused to afford “an abusive debtor [the] escape hatch” of conversion when

 they “had acted in bad faith or abused the bankruptcy process. . . .”12

        This Court previously applied Marrama’s directives in In re Tillman,

 where it held that “Section 706(a) does not provide an absolute right of

 conversion if a debtor has engaged in bad faith.”13 The Court further noted a

 debtor’s strict obligation that his “schedules. . . be as complete and accurate as

 possible.”14 Inaccuracies in a debtor’s schedules may be a badge of bad faith


 7 549 U.S. 365, 375 (2007).
 8 Id. at 374.
 9 609 F.3d 647 (5th Cir. 2010).
 10 Id. at 662.
 11 Id. (citing Marrama, 549 U.S. at 371).
 12 Id. at 660.
 13 2019 WL 6127483, at 2 (Bankr. N.D. Miss. Nov. 18, 2019).
 14 Id. at 1 (citing In re Park, 246 B.R. 837, 842 (Bankr. E.D. Tex. 2000) (citing In re Faden,

 96 F.3d 792 (5th Cir.1996)).

                                               7
Case 19-13234-JDW       Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07         Desc Main
                                  Document     Page 8 of 9



 and is a factor the Court must consider when “evaluat[ing] the totality of the

 circumstances to ensure the [debtor is] acting in good faith.”15

        This debtor’s entire case has been replete with delay, obfuscation, and

 defiance. He has failed to disclose several valuable assets. He has failed to

 disclose payments and property transfers both before and after the bankruptcy

 case was filed. He has filed amendments to his schedules only when caught.

 He has failed to comply with orders of the Court and Bankruptcy Code

 mandates. He continues to make post-petition payments to Mr. Swick for

 repayment of undisclosed loans. He continues to use estate assets after filing

 a liquidation case and has paid the proceeds (bankruptcy estate property) to

 creditors without Court or trustee approval. The debtor has consistently been

 untruthful with the Court and the trustee, has ignored dictates of the

 Bankruptcy Code, and has acted in bad faith at every turn. Permitting this

 debtor to convert to chapter 12, without trustee control, would be putting the

 fox in charge of the henhouse. Had the debtor been in control of the estate

 assets, he would not have disclosed the boat, the SKJ cause of action, or the

 payments to Mr. Swick. There would have been no one to discover them, much

 less to recover the funds for the benefit of the debtor’s creditors. The debtor’s

 bad faith is reason to deny the Motion under Marrama.



 15Id. at 2 (citing In re Hurtado, No. 17-10074, 2017 WL 5153567, at *7 (Bankr. S.D. Tex. Nov.
 6, 2017) (citing Marrama, 549 U.S. at 372 – 374)).

                                              8
Case 19-13234-JDW   Doc 402    Filed 05/07/21 Entered 05/07/21 15:11:07   Desc Main
                              Document     Page 9 of 9



      Accordingly, it is hereby

      ORDERED, ADJUDGED, and DECREED that the Motion (Dkt. # 353)

 is DENIED.

                          ## END OF OPINION ##




                                         9
